Slidell, C. J.
Under the circumstances stated in the bill of exceptions, we think the District Judge did not err in refusing to receive the testimony offered. Judgment affirmed, with costs.
Bill of exceptions alluded to by the court:
Be it remembered that on the trial of this case, the testimony of A! Dennis was taken for the prosecution, and in the cross-examination he was asked whether he did not on a day named, before the Recorder of the Second District of New Orleans, swear that he had kicked Hamilton Rowan, on the day in question, on his breast and hands, as he was about ascending from the main to the poop deck; that he answered, no; whereupon Recorder Ramos, of the Second District, and Henry (7. Reiley wore offered by defendants to contradict said testimony. It was objected to by the District Attorney; the objection was sustained by the court, and defendants, through their counsel excepted to said decision.
By the Oourt. — These witnesses were introduced after the testimony had been closed on the part of the defence, and after the District Attorney had offered testimony to sustain the character of the State’s witness, Capt. Dennis, but which he had withdrawn, upon defendants’ counsel stating that they had no intention to impeach the character of the witness. The court believes that to prove a witness has sworn falsely is an attack upon the character of the witness.
(Signed)
J. B. Robertson, Judge.